Exhibit 99.2 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE CONDENSED COMBINED FINANCIAL STATEMENTS MAY 5, 2007 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE CONDENSED COMBINED BALANCE SHEET - (UNAUDITED) May 5, 2007 February 3, 2007 ASSETS Current Assets: Cash $ 940,374 $ 1,020,620 Accounts Receivable - less allowance for doubtful accounts of $126,000 and $209,000, respectively 24,843,414 24,873,205 Inventories 16,788,570 16,435,000 Prepaid Expenses and Other Current Assets 1,590,202 1,892,015 Current Assets of Discontinued Operations 25,065 391,816 Total Current Assets 44,187,625 44,612,656 Plant, Property and Equipment- at cost, less accumulated depreciation and amortization of$34,222,000 and $33,081,000, respectively 34,103,353 34,617,749 Other Assets 2,001,731 2,222,718 Total Assets $ 80,292,709 $ 81,453,123 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Notes Payable and Current Maturities of Long-Term Debt $ 4,697,379 $ 6,899,044 Accounts Payable 6,702,796 5,206,416 Accrued Expenses and Other Current Liabilities 3,622,037 3,548,049 Total Current Liabilities 15,022,212 15,653,509 Long-Term Debt - Net of Current Maturities 18,474,656 21,476,384 Liability for Deferred Compensation 3,354,712 3,639,791 Deferred Income Taxes 4,715,250 4,779,000 Total Liabilities 41,566,830 45,548,684 Commitments Noncontrolling Interest 1,000 1,000 Shareholders' Equity: Preferred stock, Commercial Envelope Manufacturing Co., Inc. - $1 par value; authorized 500,000 shares, issued and outstanding 12,000 shares (liquidation preference and redemption value $3,000,000) 12,000 12,000 Common stock, Commercial Envelope Manufacturing Co., Inc. - $.10 par value; authorized 2,000,000 shares, issued and outstanding 8,000 shares 800 800 Common stock, Affiliate - no par value; authorized 200 shares, issued and outstanding 100 shares 500 500 Additional paid-in capital 37,600 37,600 Retained earnings 38,673,979 35,852,539 Total Shareholders' Equity 38,724,879 35,903,439 Total Liabilities and Shareholders' Equity $ 80,292,709 $ 81,453,123 See Notes to Condensed Combined Financial Statements 2 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE CONDENSED COMBINED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED (UNAUDITED) May 5, 2007 April 29, 2006 Sales $ 41,660,477 $ 39,726,562 Costs and Expenses Cost of Goods Sold 28,719,405 26,397,702 Selling, General & Administrative 7,936,723 9,433,723 Interest 401,659 303,661 Total Costs and Expenses 37,057,787 36,135,086 Income before provision for income taxes 4,602,690 3,591,476 Provision for income taxes 1,781,250 1,524,250 Net Income $ 2,821,440 $ 2,067,226 See Notes to Condensed Combined Financial Statements 3 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE CONDENSED COMBINED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED (UNAUDITED) May 5, 2007 April 29, 2006 Cash flows from operating activities: Net income $ 2,821,440 $ 2,067,226 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,140,661 778,757 Provision for deferred income taxes 202,250 21,250 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable 29,791 (658,088 ) Increase in inventories (353,570 ) (1,186,328 ) Decrease (increase) in prepaid expenses and other current assets 35,813 (407,261 ) Decrease in other assets 220,987 444,097 Increase (decrease) in accounts payable 1,496,380 (54,937 ) Increase in accrued expenses and other current liabilities 73,988 618,698 Decrease in deferred compensation (285,079 ) (72,536 ) Net cash provided by continuing operating activities 5,382,661 1,550,878 Net cash provided by discontinued operating activities 366,751 — Net cash provided by operating activities 5,749,412 1,550,878 Cash flows from investing activities: Purchases of property and equipment, net (626,265 ) (3,182,918 ) Net cash used in investing activities (626,265 ) (3,182,918 ) Cash flows from financing activities: Net (repayment of) proceeds from notes payable (5,203,393 ) 1,059,373 Net cash (used in) provided byfinancing activities (5,203,393 ) 1,059,373 Net decrease in cash (80,246 ) (572,667 ) Cash at beginning of period 1,020,620 1,076,924 Cash at end of period $ 940,374 $ 504,257 See Notes to Condensed Combined Financial Statements 4 COMMERCIAL ENVELOPE MANUFACTURING CO., INC. AND SUBSIDIARIES AND AFFILIATE NOTES TO CONDENSED COMBINED FINANCIAL STATEMENTS MAY 5, 2007 (UNAUDITED) Note 1Summary of Significant Accounting Policies and Principal Business Activity: Principles of Combination: The condensed combined financial statements include the accounts of Commercial Envelope Manufacturing Co., Inc., a wholly owned inactive subsidiary, IBK Envelope, Inc. (formerly Business Envelope Manufacturing Inc.), wholly owned active subsidiary, Heinrich Envelope, LLC, another wholly owned subsidiary, Berlin & Jones Co., LLC and an affiliate and Young Business Solutions, Inc. in which Commercial Envelope Manufacturing Co., Inc. holds a minority interest (collectively, the "Company").All significant intercompany accounts and transactions have been eliminated in combination. The accompanying unaudited condensed combined financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") except for the condensed combined balance sheet as of February 3, 2007, which was derived from audited combined financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been omitted pursuant to such rules and regulations. However the Company believes that the disclosures are adequate to make the information presented not misleading. In the opinion of the Company, the condensed combined financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows as of May 5, 2007 and for the three months ended May 5, 2007 and April 29, 2006. Fiscal Year: The Company's fiscal year is the 52 or 53 week period ending the Saturday nearest to January 31. Principal Business Activity: The Company's operations consist primarily of the manufacture and distribution of envelopes. Inventories: Inventories are stated at the lower of cost (first-in, first-out method) or market. 5 Plant, Property and Equipment: Depreciation and amortization of plant, property and equipment is provided for by the straight-line method over the estimated useful lives of the respective assets. Income Taxes: Deferred income taxes represent the tax effect of timing differences between financial reporting and income tax purposes.The timing differences for which deferred income taxes have been provided result principally from the use of accelerated depreciation methods in connection with the preparation of the Company's income tax returns, amortization of leasehold improvements and recognition of gain on the sale of certain property. New Accounting Pronouncements: FIN 48 Effective February 4, 2007, the Company adopted Financial Accounting Standards Board (“FASB”) Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes (an interpretation of FASB Statement No. 109) (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken on a tax return. The adoption of FIN 48 did not have a significant effect on the Company’s condensed combined financial statements. SFAS 157 In September 2006, the FASB issued Statement of Financial Accounting Standard (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurement. SFAS 157 is effective for the Company beginning in fiscal 2009. The Company is currently evaluating the potential effect SFAS 157 may have on its condensed combined financial statements. SFAS 159 In February 2007, the FASB issued SFAS No. 159, Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115 (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS 159 is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objectives for accounting for financial instruments. SFAS 159 is effective for the Company beginning in fiscal 2009. The Company is currently evaluating the potential effect SFAS 159 may have on its condensed combined financial statements. Note 2Inventories: Inventories consist of the following: May 5, 2007 February 3, 2007 Raw materials $12,922,975 $ 12,538,000 Work-in-process 1,031,794 1,232,000 Finished goods 2,833,801 2,665,000 $16,788,570 $ 16,435,000 6 Note 3Plant, Property and Equipment: Plant, Property and Equipment, at cost, consist of the following: May 5, 2007 February 3, 2007 Land $284,387 $ 284,387 Building and Improvements 673,856 673,856 Equipment, furniture and fixtures 65,528,299 64,902,034 Leasehold improvements 1,838,493 1,838,493 68,325,035 67,698,770 Less:Accumulated depre- ciation and amortization 34,221,682 33,081,021 $34,103,353 $ 34,617,749 Note4Accrued Expenses and Other Current Liabilities: Accrued Expenses and Other Current Liabilities consist of the following: May 5, 2007 February 3, 2007 Accrued payroll and payroll taxes $ 803,553 $ 1,601,604 Accrued corporate income taxes 1,108,000 435,329 Accrued employee benefits 740,547 233,490 Accrued expenses and taxes 969,937 1,277,626 $3,622,037 $ 3,548,049 Note5Notes Payable, Capitalized Leases and Long-term Debt: May 5, 2007 February 3, 2007 Notes payable - bank (A) $3,345,496 $ 7,585,254 Long-term debt: Long-term equipment notes and capitalized leases (B) 19,826,539 20,790,174 23,172,035 28,375,428 Less:Current Maturities 4,697,379 6,899,044 $18,474,656 $ 21,476,384 (A) The Company has a revolvingcreditagreementwitha commercial bank that provides for total borrowings not to exceed the lesser of $17,500,000 or prescribed levels of eligible accounts receivable, inventory and machinery and equipment, as defined.This agreement expires July 8, 2008. (B) These debts are essentially installment purchases of equipment, payable in equal monthly installments aggregating approximately $534,000 including interest at rates ranging from 4% to 9% per annum, through 2014.These obligations are collateralized by related equipment.The balance is shown net ofdeferred interest. 7 Note6Pension and Welfare Plans: The Company participates in multi-employer pension and welfare plans.The plans provide defined benefits to all union members employed by the Company.Pension and welfare expense for the three months ended May 5, 2007 and April 29, 2006amounted to approximately $103,000 and $145,000 respectively. Note7Related Party Transactions: In December 1986, the Company sold land, buildings and building improvements to M.A.S. Blvd Assoc. which in turn leased back certain of these assets to the Company for its use. The original lease agreement was for a 10-year period ending December 1996. The Company realized a gain of approximately $1,300,000 which was deferred over that same period. In December 1996, a new lease agreement was signed which extends the term of thelease until November 2016. In connection with this sale, the Company obtained a note receivable with a balance at May 5, 2007 and February 3, 2007of approximately $307,000 and $341,000, respectively.This amount is included in theaccompanying consolidated balance sheets under the caption "Prepaid Expenses and OtherAssets".This note is payable in monthly installments (including interest at 6% per annum) of $13,050 with a final balloon installment due on March 31, 2009. The Company has loans receivable from officers and a relative of the officers as of May 5, 2007 and February 3, 2007 of approximately $588,000 and $275,000, respectively, which are included in the accompanying combined balance sheets under other assets. As of May 5, 2007 and February 3, 2007, approximately $5,000 is due to the noncombined affiliate, which is included in accounts payable in the accompanying combined balance sheets. Prepaid expenses and other current assets include approximately $245,000 as of May 5, 2007 and February 3, 2007, which are due from a relative of the officers. Other assets include approximately $14,000 as of May 5, 2007 and February 3, 2007, which are due from a former officer of the Company. Note8Sale of Business: The Company was sold to an unrelated entity on August 30, 2007. 8
